1. Request for the waiver of Mr Elmar Brok's parliamentary immunity (
(FR) Madam President, you know this since you yourself were disavowed by the European Court of Justice in an immunity case concerning me.
I am hopeful that the leniency we are showing towards Mr Brok for a financial affair will also apply to the freedom of expression of those Members of the House who belong to the minority.
The equality that prevailed 20 years ago in this House was a credit to it and to its Committee on Legal Affairs. Unfortunately, the immunity system has turned into a party political issue. I personally deplore this and hope that our institution will pull itself together.
(Applause)
rapporteur. - (IT) Madam President, ladies and gentlemen, I only have to clarify one statistic. Due to a misunderstanding, the figure of EUR 2 900 was mentioned in the explanatory statements of the reports, whereas the correct figure is EUR 2 356.41.